Citation Nr: 0301523	
Decision Date: 01/27/03    Archive Date: 02/04/03

DOCKET NO.  96-31 914A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San 
Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation for myositis 
and fracture of a lumbar vertebra, evaluated as 10 percent 
disabling, for a period prior to June 12, 2000.

2.  Entitlement to an increased evaluation for myositis 
and fracture of a lumbar vertebra, evaluated as 20 percent 
disabling, from June 12, 2000.

(The issue of entitlement to service connection for a 
neuropsychiatric disorder will be the subject of a later 
decision.)


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Counsel


INTRODUCTION

The appellant served on active duty from January 1981 to 
December 1982.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1996 rating decision of the 
San Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO).

In an April 2001 rating decision, the appellant was 
awarded an increased evaluation for his service-connected 
myositis and fracture of a lumbar vertebra, from 10 to 20 
percent disabling effective from June 12, 2000.

The Board is undertaking additional development on the 
issue of entitlement to service connection for a 
neuropsychiatric disorder, pursuant to authority granted 
by 38 C.F.R. § 19.9(a)(2) (2002).  When the additional 
development is completed, the Board will provide notice of 
the development as required by Rule of Practice 903.  See 
38 C.F.R. § 20.903 (2002).  After providing the notice and 
reviewing any response to the notice from the appellant or 
his representative, the Board will prepare a separate 
decision addressing this issue.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the agency of original jurisdiction.

2.  Prior to June 12, 2000, the appellant's lumbar spine 
disability was manifested by a demonstrable vertebral 
deformity, severe muscle spasm, and limitation of motion.

3.  Since June 12, 2000, the appellant's lumbar spine 
disability has been manifested by a demonstrable vertebral 
deformity and severe limitation of motion.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation for a lumbar 
spine disability to 30 percent, but no higher, for a 
period prior to June 12, 2000, have been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5021, 
5285, 5295 (2002).

2.  The criteria for an increased evaluation for a lumbar 
spine disability to 50 percent, but no higher, have been 
met since June 12, 2000.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5021, 5285, 5292 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During a VA hospitalization from January 1996 to February 
1996, the appellant was noted to have low back pain 
syndrome and was treated symptomatically.  On discharge, 
the appellant was instructed to refrain from strenuous 
exercise due to back pain.  Walking was recommended.

At a March 1996 VA spine examination, the appellant 
reported no low back pain.  He reported a needle sensation 
on the lower back area on both legs posterior aspect up to 
the calves.  He also reported involuntary movements of 
both lower extremities.  There were no postural 
abnormalities or fixed deformities of the back.  There was 
evidence of severe muscle spasm on lumbosacral 
paravertebral muscles.  The appellant was able to flex his 
spine forward to 70 degrees, extend it backward 20 
degrees, rotate laterally to 35 degrees bilaterally, and 
flex laterally to 30 degrees bilaterally.  There was no 
objective evidence of pain on motion on any movement of 
the spine.  There was no muscle atrophy of the lower 
extremities.  Patellar and Achilles reflexes were +2, 
bilateral, and symmetric.  Straight leg raise testing was 
negative bilaterally.  The appellant had normal muscle 
strength in both lower extremities.  He had no 
pathological reflex.  The examiner diagnosed residual 
fracture of the L1 vertebra.

At a June 2000 VA spine examination, the appellant 
complained of constant low back pain with radiation to 
both lower extremities.  The pain was throbbing and sharp.  
He had chronic pain, mostly down his left lower extremity.  
He denied numbness or weakness and denied fecal or urinary 
incontinence.  He used Motrin to relieve his pain.  He 
reported having approximately four flare-ups per week, 
which lasted from six to twelve hours each.  Pain was ten 
on a scale of one to ten.  Precipitating factors included 
twisting and bending.  Alleviating factors were 
medications and lying supine.  The appellant occasionally 
used a one-point cane.  The appellant was unable to do 
farming.  He had difficulty with household chores, and his 
leisure activities were limited to short walks.  He needed 
to rest frequently due to pain.  On examination, the 
appellant was able to flex his spine forward to 50 
degrees, extend it backwards to 5 degrees, bend laterally 
to 13 degrees bilaterally, and rotate to 15 degrees 
bilaterally.  Pain began at the extremes of motion.  The 
examiner noted severe spasm of L1 to S1 bilateral 
paravertebral muscles.  There was tenderness to palpation 
L1, L2 to L5 spinous processes.  There were no postural 
deformities.  The musculature of the back was symmetric.  
There were no atrophies of the lower extremities.  Manual 
muscle test was 5/5 L1 to S1, including iliopsoas, gluteus 
maximus, hamstrings, quadriceps, and tibial anterior, 
extensor hallucis longus, and gastrosoleus, peroneus 
muscles bilaterally.  Deep tendon reflexes were +2 
patellar and Achilles bilaterally.  Slump, straight leg, 
and Lasegue tests were negative.  X-ray examination showed 
reduction in height of L1 vertebra consistent with 
compression fracture of indeterminate age.  The diagnoses 
were paravertebral myositis, history of fracture of L1 
vertebra, and compression fracture of L1 by x-ray.

VA has a duty to assist veterans in the development of 
facts pertinent to their claims.  There has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West Supp. 2002); see also 
38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326(a) (2002) (VA 
regulations implementing the VCAA).  This law redefines 
the obligations of VA with respect to the duty to assist 
and includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West Supp. 2002); 38 C.F.R. 
§ 3.159(b) (2002).  Information means non-evidentiary 
facts, such as the veteran's address and Social Security 
number or the name and address of a medical care provider 
who may have evidence pertinent to the claim.  38 C.F.R. 
§ 3.159(a)(5) (2002).  Second, VA has a duty to assist the 
veteran in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A (West Supp. 2002); 
38 C.F.R. § 3.159(c) (2002).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  
VCAA, 38 U.S.C.A. § 5100 et seq. (West Supp. 2002); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991); 
VAOPGCPREC 11-2000 (Nov. 27, 2000) (determining that the 
VCAA is more favorable to claimants than the law in effect 
prior to its enactment).  As discussed below, the RO 
fulfilled its duties to inform and assist the appellant on 
these claims.  Accordingly, the Board can issue a final 
decision because all notice and duty to assist 
requirements have been fully satisfied, and the appellant 
is not prejudiced by appellate review.

Sufficient information concerning the appellant was of 
record at the time that he filed his claim.  In the May 
2001 Supplemental Statement of the Case (SSOC), the RO 
informed the appellant of the type of evidence needed to 
substantiate his claims, specifically the evidence 
required for higher disability ratings.  Further, in April 
2001 the RO sent to the appellant a letter that requested 
additional evidence.  This letter informed the appellant 
that VA would assist in obtaining identified records, but 
that it was his duty to give enough information to obtain 
the additional records and to make sure the records were 
received by VA.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002) (holding that both the statute, 38 U.S.C. 
§ 5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, 
if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  VA 
has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  The Board 
concludes that the discussions in the SSOC and letter 
informed the appellant of the information and evidence 
needed to substantiate these claims and complied with VA's 
notification requirements.  

As for VA's duty to assist a veteran, the RO has obtained 
treatment records that the appellant has identified 
regarding his lumbar spine disability.  VA treatment 
records have been obtained.  There is no indication that 
relevant (i.e., pertaining to treatment for the claimed 
disability) records exist that have not been obtained.  As 
for VA's duty to obtain any medical examinations, that was 
fulfilled by providing VA examinations to the appellant in 
March 1996 and June 2000.  

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  A remand or further 
development of these claims would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the appellant in 
this case.  Further development and further expending of 
VA's resources is not warranted.  Any "error" to the 
appellant resulting from this Board decision does not 
affect the merits of his claims or his substantive rights, 
for the reasons discussed above, and is therefore 
harmless.  See 38 C.F.R. § 20.1102 (2002).  Having 
determined that the duties to inform and assist the 
appellant have been fulfilled, the Board must assess the 
credibility, and therefore the probative value of 
proffered evidence of record in its whole.  Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); see Elkins v. Gober, 
229 F.3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. App. 
69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 
(1993).

Disability ratings are intended to compensate reductions 
in earning capacity as a result of the specific disorder.  
The ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of 
earning capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).  
Consideration of the whole recorded history is necessary 
so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. §§ 4.1, 4.2 (2002); Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement 
to compensation has already been established, and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994); Peyton, 1 Vet. 
App. 282; 38 C.F.R. §§ 4.1, 4.2 (2002).  It is also 
necessary to evaluate the disability from the point of 
view of the veteran working or seeking work, 38 C.F.R. 
§ 4.2 (2002), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (2002).

An evaluation of the level of disability includes 
consideration of the functional impairment of the 
appellant's ability to engage in ordinary activities, 
including employment.  38 C.F.R. § 4.10 (2002).  If there 
is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be 
assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2002).

Regarding musculoskeletal disabilities, such as the 
appellant's lumbar spine disability, functional loss 
contemplates the inability of the body to perform the 
normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance, 
and must be manifested by adequate evidence of disabling 
pathology, especially when it is due to pain.  38 C.F.R. § 
4.40 (2002).  A part that becomes painful on use must be 
regarded as seriously disabled.  Id.; see also DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Both limitation of motion 
and pain are necessarily recorded as constituents of a 
disability.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2002); see 
also DeLuca, 8 Vet. App. 202.

A disability of the musculoskeletal system is primarily 
the inability, due to damage or infection in parts of the 
system, to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination 
and endurance.  It is essential that the examination on 
which ratings are based adequately portray the anatomical 
damage, and the functional loss, with respect to all these 
elements.  38 C.F.R. § 4.40 (2002); see DeLuca v. Brown, 8 
Vet. App. 202, 205-06 (1995).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to less or 
more movement than normal (due to a variety of reasons, to 
include ankylosis), weakened movement, excess 
fatigability, incoordination, impaired ability to execute 
skilled movements smoothly, pain on movement, swelling, or 
deformity or atrophy of disuse.  38 C.F.R. § 4.45 (2002).

The appellant's service connected myositis and fracture of 
a lumbar vertebra are rated under Diagnostic Code 5285-
5292.  The hyphenated diagnostic code in this case 
indicates that the service-connected service connected 
myositis and fracture of a lumbar vertebra are rated based 
on the conditions of residual of fracture of the vertebra 
under Diagnostic Code 5285 and limited motion of the 
lumbar spine under Diagnostic Code 5292.  See 38 C.F.R. 
§ 4.27 (2002).  Diagnostic Code 5285 for residuals of 
fracture of vertebra provides a 100 percent disability 
rating where there is cord involvement and the claimant is 
bedridden or requires long leg braces.  A 60 percent 
disability rating is warranted where there is no cord 
involvement and there is abnormal mobility requiring a 
neck brace (jury mast).  In other cases, the residuals are 
rated in accordance with definite limited motion or muscle 
spasm, adding 10 percent for demonstrable deformity of 
vertebral body.  38 C.F.R. § 4.71a, Diagnostic Code 5285 
(2002).  Under Diagnostic Code 5292, severe limitation of 
lumbar spine motion warrants a 40 percent disability 
rating, moderate limitation of lumbar spine motion 
warrants a 20 percent disability rating, and a 10 percent 
disability rating is assigned for slight limitation of 
lumbar spine motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5292 (2002).  Diagnostic Code 5295, for lumbosacral 
strain, provides for a 10 percent disability rating for 
characteristic pain on motion.  A 20 percent disability 
rating is warranted where there is muscle spasm on extreme 
forward bending, loss of lateral spine motion in a 
standing position.  The highest disability rating under 
this diagnostic code, a 40 percent disability rating, is 
warranted for symptoms of a severe sacro-iliac injury and 
weakness with listing of whole spine to opposite side; 
positive Goldthwait's sign; marked limitation of forward 
bending in standing position; loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space; or some of these symptoms with abnormal 
mobility on forced motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2002).


a.  Prior to June 12, 2000

Prior to June 12, 2000, the appellant's service-connected 
lumbar spine disability was evaluated as 10 percent 
disabling under Diagnostic Code 5285-5292 for painful or 
slightly limited motion of the lumbar spine.  At the March 
1996 VA examination, the appellant demonstrated slight 
limitation of motion.  X-ray examination in June 2000 
showed that the appellant continued to have a demonstrable 
vertebral deformity from the fracture of his lumbar 
vertebra in service.

The evidence supports at least a 20 percent rating, 
consisting of 10 percent for slight limitation of motion 
of the lumbar spine together with 10 percent for 
demonstrable deformity of a vertebral body from fracture.  
The appellant does show radiographic evidence of fracture 
of a vertebral body.  However, the appellant has also 
shown severe muscle spasm and loss of motion, thus meeting 
the criteria for a disability rating of 20 percent under 
Diagnostic Code 5295.  The appellant does not meet the 
criteria for a 40 percent disability rating under 
Diagnostic Code 5295.  The appellant was still capable of 
substantial lateral motion.  There was not listing of the 
spine or other postural deformities.  There was no 
abnormal mobility on forced motion.  Accordingly, the 
appellant should be assigned a 30 percent rating, 
consisting of 20 percent for lumbosacral strain together 
with 10 percent for demonstrable deformity of a vertebral 
body from fracture.  The appellant does show radiographic 
evidence of fracture of a vertebral body.  There was, 
however, no medical evidence showing that the appellant 
has abnormal mobility of the lumbar spine or that it is 
necessary that he wear a jury mast.  Moreover, the 
appellant was not completely bedridden due to his lumbar 
spine disorder.  Therefore, the preponderance of the 
evidence is against assignment of a disability rating 
higher than 30 percent under Diagnostic Codes 5285 and 
5295.

The Board has considered whether a higher disability 
evaluation is warranted on the basis of functional loss 
due to pain or due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 
C.F.R. §§ 4.40 and 4.45.  The Board finds, however, that 
an increased rating based on functional loss is not 
warranted.  On examination in March 1996, there was no 
evidence of pain on motion on any movement of the spine.  
Although the appellant had severe muscle spasm, in this 
case, the 30 percent disability rating for, at most, 
moderate impairment of the lumbar spine adequately 
compensates the appellant for his pain and for any 
increased level of functional loss and pain that he may 
have experienced during flare-ups.

The objective medical evidence does not create a 
reasonable doubt regarding the level of appellant's lumbar 
spine disability.  As noted above, the appellant is 
entitled to a 30 percent disability rating under 
Diagnostic Codes 5285 and 5292, but the Board finds that 
the preponderance of the evidence is against assignment of 
a disability rating in excess of 30 percent for the 
appellant's service-connected lumbar spine disability.

The Board has considered all other potentially applicable 
diagnostic codes.  A diagnosis of intervertebral disc 
syndrome has not been rendered, and the appellant has no 
abnormal neurological signs that might support evaluation 
of the lumbar spine disorder under Diagnostic Code 5293.  
38 C.F.R. § 4.71a, Diagnostic Code 5293); see also 67 Fed. 
Reg. 54,345 (Aug. 22, 2002) (to be codified as amended at 
38 C.F.R. § 4.71a, Diagnostic Code 5293) (VA regulations 
amending the rating criteria for intervertebral disc 
syndrome effective from September 23, 2002).  Diagnostic 
Code 5295 for lumbosacral strain has been considered 
above.  The criteria for an increased rating under these 
diagnostic codes have not been met.

The appellant cannot get an increased rating based on a 
finding of myositis of the lumbar spine.  Myositis is 
rated as degenerative arthritis, which is rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint involved.  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5003, 5021 (2002).  
Because the appellant's service-connected disability is 
already evaluated, in part, based on limitation of lumbar 
spine motion under Diagnostic Code 5295 prior to June 12, 
2000, he cannot receive a separate disability rating due 
to arthritis.  See 38 C.F.R. § 4.14 (2002).


b.  Since June 12, 2000

Since June 12, 2000, the appellant's service-connected 
lumbar spine disability was evaluated as 20 percent 
disabling under Diagnostic Code 5285-5292 for moderately 
limited motion of the lumbar spine.  At the June 2000 VA 
examination, the appellant demonstrated moderate 
limitation of motion for most ranges of motion and severe 
limitation of motion with regard to extension of the 
lumbar spine.  X-ray examination showed that the appellant 
had a demonstrable vertebral deformity from the fracture 
of his lumbar vertebra in service.

Considering whether a higher disability evaluation is 
warranted on the basis of functional loss due to pain or 
due to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. §§ 4.40 and 4.45, the 
Board finds that an increased rating based on functional 
loss is warranted.  The examination in June 2000 indicates 
that the appellant experiences flare-ups approximately 
four times per week.  Wither consideration of these flare-
ups, the Board finds that the appellant should be rated 
based on severe limitation of motion of the lumbar spine 
in order to adequately compensate the appellant for his 
pain and for any increased level of functional loss and 
pain that he may have experience during flare-ups.

Accordingly, the appellant should be assigned a 50 percent 
rating, consisting of 40 percent for severe limitation of 
motion together with 10 percent for demonstrable deformity 
of a vertebral body from fracture.  The objective medical 
evidence does not create a reasonable doubt regarding the 
level of appellant's lumbar spine disability.  A higher 
disability rating is not available under Diagnostic Code 
5295 for lumbosacral strain.  The appellant does show 
radiographic evidence of fracture of a vertebral body.  
There was, however, no medical evidence showing that the 
appellant has abnormal mobility of the lumbar spine or 
that it is necessary that he wear a jury mast.  Moreover, 
the appellant was not completely bedridden due to his 
lumbar spine disorder.  The Board finds that the 
preponderance of the evidence is against assignment of a 
disability rating in excess of 50 percent for the 
appellant's service-connected lumbar spine disability.

The Board has considered all other potentially applicable 
diagnostic codes.  A diagnosis of intervertebral disc 
syndrome has not been rendered, and the appellant has no 
abnormal neurological signs that might support evaluation 
of the lumbar spine disorder under Diagnostic Code 5293.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  The 
criteria for an increased rating under this diagnostic 
code have not been met.

The appellant cannot get an increased rating based on a 
finding of myositis of the lumbar spine.  Myositis is 
rated as degenerative arthritis, which is rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint involved.  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5003, 5021 (2002).  
Because the appellant's service-connected disability is 
already evaluated, in part, based on limitation of lumbar 
spine motion, under Diagnostic Code 5292, since June 12, 
2000, he cannot receive a separate disability rating due 
to arthritis.  See 38 C.F.R. § 4.14 (2002).



	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to a disability rating of 30 percent but no 
higher for the appellant's lumbar spine disability is 
granted for a period prior to June 12, 2000.

Entitlement to a disability rating of 50 percent but no 
higher for the appellant's lumbar spine disability is 
granted from June 12, 2000.


		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition 
for an attorney-at-law or a VA accredited agent to charge 
you a fee for representing you.


 


